SCHWARTZ, Chief Judge
(specially concurring).
While the downward departure involved in this case was supported by no written reasons at all, and the ground orally announced at sentencing was utterly insufficient, I concur in affirmance only because fundamental error was not involved and the state did not raise and preserve its contentions in the trial court as required by the Criminal Appeal Reform Act of 1996. See §§ 924.051(l)(b), (2), Fla. Stat. (1997); Jordan v. State, 728 So.2d 748 (Fla. 3d DCA 1998), review granted, 735 So.2d 1285 (Fla.1999); Weiss v. State, 720 So.2d 1113 (Fla. 3d DCA 1998), review granted, 729 So.2d 396 (Fla.1999).